Title: To James Madison from Carlos Martínez de Yrujo, 4 June 1801
From: Yrujo, Carlos Martínez de
To: Madison, James


SirPhilada. 4 June 1801.
I have just seen in an extract from the Providence newspapers, a new Proclamation of the Adventurer Bowles, which I have the honor to enclose to you; by which it appears that he is endeavouring to render the Southern Indians hostile to the Inhabitants of the Floridas, and to blacken the character of the Agent of the U.S. among those Nations, Mr. Hawkins. Altho’ I doubt not that the Governors of those provinces have already taken the measures necessary to defeat the designs of this villain, I can do no less than renew to this Government, thro’ you, the demand I made on former occasions to the last administration, that the measures be taken on its part which such a weighty business requires, and which may perhaps compromit the tranquillity of two powers, which are so intimately united. God preserve you &c. I kiss your hand &c.
Carlos Mrtnz de Yrujo
 

   
   Translation of RC (DNA: RG 59, NFL, Spain, vol. 2). RC in Spanish; this is Wagner’s translation as it appears in the margin. Enclosure not found, but see n. 1.




   
   William Augustus Bowles’s address to the Creek nation, accusing the Spanish of provoking the tribes to attack the Americans, had appeared in the New-Providence Register and was reprinted in the 4 June 1801 issue of the Philadelphia Gazette of the U.S.


